                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


JAIME MORENO,

                   Plaintiff,

v.                                                  Case No: 6:18-cv-1055-Orl-40GJK

WUDSON FENELON and W&G
MAINTENANCE CORPORATION,

                   Defendants.
                                       /

                                       ORDER

      This cause is before the Court on the Parties' Amended Joint Motion for Settlement

Approval of Settlement and Dismissal (Doc. 22) filed on November 21, 2018. The United

States Magistrate Judge has submitted a report recommending that the motion be

granted.

      After an independent de novo review of the record in this matter, and noting that a

Joint Notice of Non Objection to the Court’s Report and Recommendation (Doc. 24) was

filed on December 3, 2018, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed November 27, 2018 (Doc. 23), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Parties' Amended Joint Motion for Settlement Approval of Settlement

and Dismissal (Doc. 22) is GRANTED.

      3.     The case is DISMISSED with prejudice.
      4.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on December 4, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
